Exhibit 10.1

Execution Version

 

 

 

SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of January 29, 2014,

among

RICE DRILLING B LLC,

as Borrower,

The Guarantors and Parent Guarantors Party Hereto,

WELLS FARGO BANK, N.A.,

as Administrative Agent,

and

The Lenders Party Hereto

WELLS FARGO SECURITIES, LLC,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Sixth Amendment”), dated for reference purposes as of January 29, 2014 but
effective as of the Sixth Amendment Effective Date as defined in Section 4
below, is among RICE DRILLING B LLC, a Delaware limited liability company (the
“Borrower”); each of the undersigned Guarantors and Parent Guarantors (the
Guarantors and Parent Guarantors, together with the Borrower, collectively, the
“Loan Parties”); each of the Lenders that is a signatory hereto; and WELLS FARGO
BANK, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Second Amended and Restated Credit Agreement dated as of April 25, 2013
(as amended prior to the date hereof, the “Credit Agreement”), pursuant to which
the Lenders have, subject to the terms and conditions set forth therein, made
certain credit available to and on behalf of the Borrower.

B. The Borrower has informed the Administrative Agent and the Lenders that, in
contemplation of the IPO (as defined below), (i) the Borrower formed Rice Energy
Inc., a Delaware corporation (“REI”), as a direct wholly-owned subsidiary of the
Borrower, (ii) the Borrower transferred its Equity Interests in REI to Rice
Energy Appalachia, LLC, a Delaware limited liability company and a direct parent
of the Borrower (“REA”), (iii) REA has formed or is forming a new Delaware
limited liability company (“Merger LLC”) as a direct wholly-owned subsidiary of
REA, (iv) the Borrower has merged with and into Merger LLC (or will do so prior
to the Sixth Amendment Effective Date) and following such merger the Borrower is
(or will be) the surviving entity and (v) all Equity Interests in REA have been,
or will substantially contemporaneously with the Sixth Amendment Effective Date
be, contributed by the holders thereof to REI in exchange for Equity Interests
in REI (the transactions described in the foregoing clauses (i) through (v) and
the other transactions contemplated in connection therewith, collectively, the
“IPO Related Transactions”).

C. After giving effect to the IPO Related Transactions, the Borrower is a
wholly-owned subsidiary of REA, and REA is a wholly-owned subsidiary of REI.

D. Substantially contemporaneously with the Sixth Amendment Effective Date, REI
will be consummating an initial public offering of Equity Interests (the “IPO”)
in accordance with the Registration Statement (as defined below), whereby REI
will become a publicly traded corporation.

E. The Borrower has informed the Administrative Agent and the Lenders that REI
and Rice Drilling C LLC, a Pennsylvania limited liability company and a
wholly-owned subsidiary of the Borrower (“Rice Drilling C”), has entered into
that certain Transaction Agreement dated as of December 6, 2013 (such agreement,
as amended or modified with the consent of the Administrative Agent, the “Alpha
Shale Acquisition Agreement”), with



--------------------------------------------------------------------------------

Foundation PA Coal Company, LLC, a Delaware limited liability company (the
“Seller”), pursuant to which Rice Drilling C (or REI on behalf of Rice Drilling
C) will purchase from the Seller 50% of the Equity Interests in Alpha Shale
Holdings LLC, a Delaware limited liability company (“Alpha Shale Holdings”), and
49.5% of the Equity Interests comprising limited partnership interests in Alpha
Shale Resources LP, a Delaware limited partnership (“Alpha Shale Resources”), as
a result of which both Alpha Shale Holdings and Alpha Shale Resources will
become wholly-owned direct or indirect subsidiaries of Rice Drilling C (such
Equity Interests in Alpha Shale Holdings and Alpha Shale Resources,
collectively, the “Specified Equity Interests”, and such acquisition, the “Alpha
Shale Acquisition”), and the Borrower has provided a copy of the Alpha Shale
Acquisition Agreement to the Administrative Agent.

F. The Borrower has informed the Administrative Agent and the Lenders that,
contemporaneously with the Sixth Amendment Effective Date, (i) all amounts due
under that certain Credit Agreement dated as of September 7, 2012 among Alpha
Shale Resources, Wells Fargo Bank, N.A., as administrative agent, and the
lenders party thereto (as amended prior to the date hereof, the “Alpha Shale
Credit Agreement”) will be paid in full, all commitments to lend under such
credit facility will be terminated, and all Liens securing such credit facility
will be released upon such payment, (ii) Alpha Shale Holdings and Alpha Shale
Resources will become Guarantors under the Credit Agreement (after giving effect
to this Sixth Amendment), and (iii) REI and REA will become Parent Guarantors
under the Credit Agreement (after giving effect to this Sixth Amendment).

G. The parties hereto desire to amend the terms of the Credit Agreement in
certain respects to, among other things, (i) reflect the IPO Related
Transactions, the IPO and the Alpha Shale Acquisition, (ii) reflect the addition
of Alpha Shale Holdings and Alpha Shale Resources as Guarantors, (iii) reflect
the addition of REI and REA as Parent Guarantors, (iv) increase the Borrowing
Base from $200,000,000 to $350,000,000 to be effective as of the Sixth Amendment
Effective Date upon consummation of the Alpha Shale Acquisition and (v) increase
the Aggregate Maximum Credit Amounts to $1,500,000,000 to be effective as of the
Sixth Amendment Effective Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this Sixth Amendment, shall have the
meaning ascribed such term in the Credit Agreement, as amended hereby. Unless
otherwise indicated, all section references in this Sixth Amendment refer to the
Credit Agreement.

Section 2. Amendments. In reliance on the representations, warranties, covenants
and agreements contained in this Sixth Amendment, and subject to the
satisfaction of the conditions precedent set forth in Section 4 hereof, the
Credit Agreement shall be amended effective as of the Sixth Amendment Effective
Date in the manner provided in this Section 2.

 

Page 2



--------------------------------------------------------------------------------

2.1 Additional Definitions. Section 1.02 of the Credit Agreement is hereby
amended to add thereto in alphabetical order the following definitions which
shall read in full as follows:

“Continuing Director” means, at any date, an individual (a) who is a director of
REI on the Sixth Amendment Effective Date, (b) who, as of the date of
determination, has been a director of REI for at least the twelve preceding
months, (c) who has been nominated to be a director of REI, directly or
indirectly, by a Permitted Investor or Persons nominated by a Permitted Investor
or (d) who has been nominated or designated to be a director of REI by a
majority of the other Continuing Directors then in office.

“Existing Alpha Shale Letters of Credit” means the letters of credit listed on
Annex II.

“Parent Guarantors” means REI and REA.

“Parent Guaranty and Pledge Agreement” means the Guaranty and Pledge Agreement
executed by the Parent Guarantors on the Sixth Amendment Effective Date in form
and substance satisfactory to the Administrative Agent pursuant to which the
Parent Guarantors (a) guaranty, on a joint and several basis, payment of the
Obligations, and (b) grant Liens and a security interest on the Parent
Guarantors’ personal property constituting “collateral” as defined therein in
favor of the Administrative Agent for the benefit of the Secured Parties to
secure the Obligations, as the same may be amended, modified, supplemented or
restated from time to time.

“Permitted Control Group” means the “group” within the meaning of Section 13(d)
or 14(d) of the Exchange Act comprised of the parties (other than REI) to that
certain Stockholders Agreement dated as of January 29, 2014 and effective as of
the Sixth Amendment Effective Date; provided that such “group” shall cease to be
a “Permitted Control Group” if at any time the “ANR Entities” as defined in such
agreement acquire, in the aggregate, direct or indirect beneficial ownership of
a percentage of ordinary voting power of the outstanding Equity Interests of REI
for the election of directors of REI that is greater than the percentage of the
ordinary voting power for the election of directors of REI owned in the
aggregate, directly or indirectly, beneficially, by the Permitted Investors.

“REA” means Rice Energy Appalachia, LLC, a Delaware limited liability company.

“REI” means Rice Energy Inc., a Delaware corporation.

“Senior Notes” means senior unsecured notes issued pursuant to Section 9.02(h).

“Sixth Amendment” means that certain Sixth Amendment to Second Amended and
Restated Credit Agreement dated as of January 29, 2014, among the Borrower, the
Guarantors and Parent Guarantors party thereto, the Administrative Agent and the
Lenders party thereto.

“Sixth Amendment Effective Date” means the date on which the Sixth Amendment
became effective in accordance with the terms thereof.

 

Page 3



--------------------------------------------------------------------------------

2.2 Deleted Definitions. The definitions of “Alpha Shale PV10”, “Continuing
Manager” and “Qualifying IPO” are hereby deleted in their entirety from
Section 1.02 of the Credit Agreement.

2.3 Amended Definitions. The definitions of “Adjusted PV10”, “Aggregate Maximum
Credit Amounts”, “Applicable Margin”, “Borrowing Base”, “Change in Control”,
“Excluded Swap Obligation”, “Fee Letters”, “Guarantors”, “Indemnified Taxes”,
“Letter of Credit”, “Loan Documents”, “Material Adverse Effect”, “Maturity
Date”, “Net Secured Debt”, “Obligations”, “Permitted Tax Distributions”,
“Secured Swap Agreement”, “Secured Swap Party”, “Security Instruments” and
“Subsidiary” contained in Section 1.02 of the Credit Agreement are hereby
amended and restated in their entirety as follows:

“Adjusted PV10” means, as of any date of determination, an amount equal to the
sum of (a) the PV10 of the Oil and Gas Properties of the Borrower and the
Guarantors as of the most recent date for which a Reserve Report has been
prepared and delivered to the Administrative Agent, as such PV10 may have been
thereafter adjusted to reflect any Transfers, and (b) an amount equal to $6,250
multiplied by the number of net acres then under lease by the Borrower and its
Subsidiaries in the Utica Shale on such date (other than acres that have then
been included in drilling units for wells with Proved Reserves for which PV10
value has been assigned as contemplated in clause (a) of this definition);
provided than any Utica Shale Acreage acquired after the Effective Date shall be
valued at cost.

“Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06. The Aggregate Maximum Credit Amounts of the Lenders as of the
Sixth Amendment Effective Date is $1,500,000,000.

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, or with respect to the Commitment Fee Rate, as the case may be,
the rate per annum set forth in the Borrowing Base Utilization Grid below based
upon the Borrowing Base Utilization Percentage then in effect:

Borrowing Base Utilization Grid

 

Borrowing Base Utilization Percentage

   <25%     ³25% <50%     ³50% <75%     ³75% <90%     ³90%  

Eurodollar Loans

     1.50 %      1.75 %      2.00 %      2.25 %      2.50 % 

ABR Loans

     0.50 %      0.75 %      1.00 %      1.25 %      1.50 % 

Commitment Fee Rate

     0.375 %      0.375 %      0.50 %      0.50 %      0.50 % 

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a),
then the “Applicable Margin” means the rate per annum set forth on the grid when
the Borrowing Base Utilization Percentage is at its highest level.

 

Page 4



--------------------------------------------------------------------------------

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 9.11. As of the Sixth Amendment Effective Date, the
Borrowing Base shall be $350,000,000.

“Change in Control” means

(a) any Person, entity or “group” (within the meaning of Section 13(d) or 14(d)
of the Exchange Act), other than the Permitted Investors (or any intermediate
companies owned directly or indirectly by the Permitted Investors, or the
Permitted Control Group), shall at any time have acquired direct or indirect
beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act) of voting power of the outstanding Equity Interests of REI having more than
the greater of (i) 35% of the ordinary voting power for the election of
directors of REI and (ii) the percentage of the ordinary voting power for the
election of directors of REI owned in the aggregate, directly or indirectly,
beneficially, by the Permitted Investors; or

(b) at any time Continuing Directors shall not constitute at least a majority of
the directors of REI; or

(c) a “Change in Control” (as defined in the documentation for any Material
Debt) shall have occurred; or

(d) REA shall cease to be a wholly-owned subsidiary of REI or the Borrower shall
cease to be a wholly-owned subsidiary of REA.

“Excluded Swap Obligation” means, with respect to the Borrower, the Guarantors
and the Parent Guarantors individually determined, any Obligations in respect of
any Swap Agreement if, and solely to the extent that, all or a portion of the
guarantee of the Borrower or such Guarantor or Parent Guarantor of, or the grant
by the Borrower or such Guarantor or Parent Guarantor of a security interest to
secure, such Obligations in respect of any Swap Agreement (or any guarantee
thereof) is or becomes illegal under the Commodity Exchange Act by virtue of the
Borrower’s or such Guarantor’s or Parent Guarantor’s failure for any reason to
constitute an “eligible contract participant” (as defined in the Commodity
Exchange Act) with respect to such Swap Obligation at any time such guarantee or
grant of a security interest becomes effective with respect to such related
Obligations in respect of any Swap Agreement.

“Fee Letters” means the fee letter agreement, dated March 22, 2013 among
Borrower, Wells Fargo Bank and Arranger, the fee letter agreement dated
December 11, 2013 among Borrower, Wells Fargo Bank and Arranger, and any other
fee letters that may hereafter be entered into between Administrative Agent and
Borrower and/or any Guarantor or Parent Guarantor.

“Guarantors” means Alpha Shale Holdings, LLC, a Delaware limited liability
company, Alpha Shale Resources, LP, a Delaware limited partnership, Rice
Drilling C LLC, a Pennsylvania limited liability company, Rice Drilling D, Rice
Olympus Midstream LLC, a Delaware limited liability company, Rice Poseidon
Midstream LLC, a

 

Page 5



--------------------------------------------------------------------------------

Delaware limited liability company, and each other Restricted Subsidiary that
guarantees the Obligations pursuant to Section 8.14(b); provided, that, for the
avoidance of doubt, the term “Guarantors” shall not include the Parent
Guarantors.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower, any Guarantor or any Parent Guarantor under any Loan Document and
(b) to the extent not otherwise described in (a), Other Taxes.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Alpha Shale Letter of Credit.

“Loan Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Notes, the Fee Letters, the Intercreditor Agreement, the
Letter of Credit Agreements, the Letters of Credit and the Security Instruments.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property or condition (financial
or otherwise) of the Borrower, the Guarantors and the Parent Guarantors taken as
a whole, (b) the ability of the Borrower, any Guarantor or any Parent Guarantor
to perform its obligations under the Loan Documents, or (c) the validity or
enforceability of the Loan Documents or the rights and remedies of the
Administrative Agent, the Issuing Bank or any Lender under the Loan Documents.

“Maturity Date” means the earlier of (a) January 29, 2019 and (b) the date that
is 180 days prior to the maturity date for the Permitted Second Lien Debt if any
portion of the Permitted Second Lien Debt remains outstanding as of such date.

“Net Secured Debt” means, as of any date of determination, the sum of (a) the
outstanding principal amount of the Loans plus the LC Exposure, (b) the
outstanding principal amount of the Permitted Second Lien Debt, and (c) the
outstanding principal amount of any other Debt for borrowed money of the
Borrower and the Restricted Subsidiaries that is secured by Liens, minus (d) the
Cash Equivalents of the Borrower and the Guarantors that are either unrestricted
or are reserved or otherwise dedicated to the payment of Debt described in any
of the foregoing clauses (a), (b), or (c).

“Obligations” means any and all amounts owing or to be owing (including all
interest on any of the Loans, any interest accruing at any post-default rate and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, any Guarantor or any Parent Guarantor (or could accrue but for the
operation of applicable bankruptcy or insolvency laws), whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) by the
Borrower, any Guarantor or any Parent Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising) (a) to the Administrative Agent,
the Issuing Bank or any Lender under any Loan Document or (b) to any Secured
Swap Party

 

Page 6



--------------------------------------------------------------------------------

under any Secured Swap Agreement, but excluding any additional transactions or
confirmations entered into (i) after such Secured Swap Party ceases to be a
Lender or an Affiliate of a Lender or (ii) after assignment by a Secured Swap
Party to another Secured Swap Party that is not a Lender or an Affiliate of a
Lender or (c) to any Treasury Management Lender under any Lender Treasury
Management Agreement, including in each case all renewals, extensions and/or
rearrangements of any of the above; provided that solely with respect to any
Guarantor or Parent Guarantor that is not an “eligible contract participant”
under the Commodity Exchange Act or any regulations promulgated thereunder,
Excluded Swap Obligations of such Guarantor or Parent Guarantor shall in any
event be excluded from “Obligations” owing by such Guarantor or Parent
Guarantor.

“Permitted Tax Distributions” means distributions to REA and REI that are used
for payment of the actual amount of consolidated tax liabilities of REI and its
subsidiaries.

“Secured Swap Agreement” means (a) any Swap Agreement between Alpha Shale
Resources, LP and any Lender or Affiliate of a Lender that exists on the Sixth
Amendment Effective Date, and (b) any Swap Agreement between (i) the Borrower or
any Restricted Subsidiary and (ii) any Person that was, on the date such Swap
Agreement was entered into, a Lender or an Affiliate of a Lender, even if such
Person subsequently ceases to be a Lender (or an Affiliate thereof) for any
reason.

“Secured Swap Party” means the counterparty opposite the Borrower or any
Restricted Subsidiary under any Secured Swap Agreement.

“Security Instruments” means the mortgages, deeds of trust, pledge agreements,
security agreements, control agreements and other agreements, instruments,
supplements or certificates described or referred to in Exhibit E, and any and
all other agreements, instruments, supplements, consents or certificates
(including the Guaranty and Pledge Agreement and the Parent Guaranty and Pledge
Agreement) now or hereafter executed and delivered by the Borrower or any other
Person (other than Secured Swap Agreements or participation or similar
agreements between any Lender and any other lender or creditor with respect to
any Obligations pursuant to this Agreement) as security for the payment or
performance of the Obligations, the Notes, this Agreement or reimbursement
obligations under the Letters of Credit, as such agreements may be amended,
modified, supplemented or restated from time to time.

“Subsidiary” means any subsidiary of the Borrower.

2.4 Amendment to Sections 2.07(d) and 3.04(c)(iii) of the Credit Agreement.
Sections 2.07(d) and 3.04(c)(iii) of the Credit Agreement are each hereby
amended by inserting “Section 2.07(e) or” immediately prior to all references to
“Section 9.11” contained therein.

 

Page 7



--------------------------------------------------------------------------------

2.5 Addition of New Clause (e) to Section 2.07 of the Credit Agreement.
Section 2.07 of the Credit Agreement is hereby amended to add a new clause
(e) immediately following clause (d) thereof, which clause (e) shall read in
full as follows:

(e) Reduction of Borrowing Base Upon Issuance of Senior Notes. In addition to
the other redeterminations of the Borrowing Base provided for herein, and
notwithstanding anything to the contrary set forth herein, upon the issuance of
any Senior Notes permitted by Section 9.02(h), the Borrowing Base then in effect
shall be automatically reduced by an amount equal to the product of 0.25
multiplied by the stated principal amount of such Senior Notes (without regard
to any initial issue discount), and, in each case, the Borrowing Base as so
reduced shall become the new Borrowing Base immediately upon the date of such
issuance, effective and applicable to the Borrower, the Administrative Agent,
the Issuing Bank, and the Lenders on such date until the next redetermination or
modification of the Borrowing Base pursuant to this Agreement; provided, that,
notwithstanding the foregoing to the contrary, no such reduction of the
Borrowing Base shall occur with respect to the first $300,000,000 of Senior
Notes issued by the Borrower or any Restricted Subsidiary following the Sixth
Amendment Effective Date.

2.6 Amendment to Section 2.08(b) of the Credit Agreement. Section 2.08(b) of the
Credit Agreement is hereby amended by inserting the following sentence
immediately prior to the first sentence thereof (before giving effect to this
Sixth Amendment):

The Existing Alpha Shale Letters of Credit shall be deemed to have been issued
hereunder as of the Sixth Amendment Effective Date.

2.7 Amendment to Section 2.08(j)(iv). Section 2.08(j)(iv) of the Credit
Agreement is hereby amended (a) by deleting the reference to “the Borrower’s and
the Guarantors’ Obligations” contained in the first sentence thereof and
inserting in lieu thereof a reference to “the Borrower’s, the Guarantors’ and
the Parent Guarantors’ Obligations” and (b) by deleting the reference to “the
Borrower and the Guarantors” contained in the fifth sentence thereof and
inserting in lieu thereof a reference to “the Borrower, the Guarantors and the
Parent Guarantors”.

2.8 Amendment to Section 5.03(b) of the Credit Agreement. Section 5.03(b) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower, any Guarantor or any Parent Guarantor under any Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower, any Guarantor
or any Parent Guarantor shall be required to deduct any Indemnified Taxes or
Other Taxes from such payments, then the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 5.03(b)), (i) the
Administrative Agent, any Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower, such Guarantor or such Parent Guarantor shall make such
deductions and (iii) the Borrower, such Guarantor or such Parent Guarantor shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

Page 8



--------------------------------------------------------------------------------

2.9 Amendment to Section 5.03(f) of the Credit Agreement. Section 5.03(f) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

(f) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower, a Guarantor or a Parent
Guarantor to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

2.10 Amendment to Section 6.02(b) of the Credit Agreement. Section 6.02(b) of
the Credit Agreement is hereby amended by deleting the reference to “the
Borrower and the Guarantors” contained therein and inserting in lieu thereof a
reference to “the Borrower, the Guarantors and the Parent Guarantors”.

2.11 Amendment to Section 7.12 of the Credit Agreement. Section 7.12 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

Section 7.12 Insurance. The Borrower has, and has caused the Parent Guarantors
and all of the Borrower’s Restricted Subsidiaries to have, (a) all insurance
policies sufficient for the compliance by each of them with all material
Governmental Requirements and all material agreements and (b) insurance coverage
in such amounts and against such risks as are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Borrower, the Parent Guarantors, and the
Borrower’s Restricted Subsidiaries. The Administrative Agent and the Lenders
have been named as additional insureds in respect of such liability insurance
policies and the Administrative Agent has been named as a loss payee with
respect to such property loss insurance covering Collateral.

2.12 Amendment to Section 7.14 of the Credit Agreement. Section 7.14 of the
Credit Agreement is hereby amended and restated in its entirety as follows:

Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders), which shall upon disclosure be deemed a supplement to Schedule
7.14, (a) the Borrower has no Subsidiaries and (b) no Parent Guarantor has any
subsidiaries. The Borrower has no Foreign Subsidiaries. Schedule 7.14 identifies
each Subsidiary as either Restricted or Unrestricted, and each Restricted
Subsidiary on such schedule is wholly-owned by the Borrower or another
Restricted Subsidiary. Schedule 7.14 sets forth which Persons own the Equity
Interests in REA, the Borrower and each of the Subsidiaries as of the Sixth
Amendment Effective Date. As of the Sixth Amendment Effective Date, Schedule
7.14 sets forth each Person (other than a Subsidiary) in which the Borrower or a
Restricted Subsidiary owns Equity Interests and the percentage of all Equity
Interests in such Person owned by the Borrower or such Restricted Subsidiary.

2.13 Amendment to Section 8.01(j) of the Credit Agreement. Section 8.01(j) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(j) Information Regarding Borrower, Guarantors and Parent Guarantors. Prompt
written notice of any change in (i) the Borrower, any Guarantor or any Parent

 

Page 9



--------------------------------------------------------------------------------

Guarantor’s corporate name, (ii) the jurisdiction in which the Borrower, any
Guarantor or any Parent Guarantor is incorporated, formed, or otherwise
organized, (iii) the location of the Borrower, any Guarantor or any Parent
Guarantor’s chief executive office, (iv) the Borrower, any Guarantor or any
Parent Guarantor’s identity or corporate, limited liability or partnership
structure, or (v) the Borrower’s, any Guarantor’s or any Parent Guarantor’s
organizational identification number in such jurisdiction of organization or
federal taxpayer identification number. Notices of any change described in the
preceding changes (i) or (ii) must be given at least thirty days prior to such
change.

2.14 Amendment to Section 8.01(n) of the Credit Agreement. Section 8.01(n) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(n) Issuance of Senior Notes. In the event the Borrower or any Restricted
Subsidiary intends to issue any Senior Notes, prior written notice of such
intended offering, the intended principal amount thereof and the anticipated
date of closing and, upon request of the Administrative Agent, a copy of the
preliminary offering memorandum (if any) and the final offering memorandum (if
any).

2.15 Addition of New Clause (o) to Section 8.01 of the Credit Agreement.
Section 8.01 of the Credit Agreement is hereby amended to add a new clause
(o) immediately following clause (n) thereof, which clause (o) shall read in
full as follows:

(o) Other Requested Information. Promptly following any reasonable request
therefor, such other information regarding the operations, business affairs and
financial condition of the Borrower, any Restricted Subsidiary or any Parent
Guarantor (including any Plan and any reports or other information required to
be filed with respect thereto under the Code or under ERISA), or compliance with
the terms of this Agreement or any other Loan Document, as the Administrative
Agent or any Lender may reasonably request.

2.16 Amendment to Section 8.02(c) of the Credit Agreement. Section 8.02(c) of
the Credit Agreement is hereby amended by deleting the reference to “Borrower’s
or any Guarantor’s” contained therein and inserting in lieu thereof a reference
to “the Borrower’s, any Guarantor’s or any Parent Guarantor’s”.

2.17 Amendment to Section 8.07 of the Credit Agreement. The first sentence of
Section 8.07 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

The Borrower will, and will cause each Parent Guarantor and each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

 

Page 10



--------------------------------------------------------------------------------

2.18 Amendment to Section 8.11 of the Credit Agreement. Section 8.11 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

Section 8.11 Further Assurances.

(a) The Borrower at its sole expense will, and will cause each Parent Guarantor
and Restricted Subsidiary to, promptly execute and deliver to the Administrative
Agent all such other documents, agreements and instruments reasonably requested
by the Administrative Agent to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower, any Parent
Guarantor or any Restricted Subsidiary, as the case may be, in the Loan
Documents, including the Notes, or to further evidence and more fully describe
the collateral intended as security for the Obligations, or to correct any
omissions in this Agreement or the Security Instruments, or to state more fully
the obligations secured therein, or to perfect, protect or preserve any Liens
created pursuant to this Agreement or any of the Security Instruments or the
priority thereof, or to make any recordings, file any notices or obtain any
consents that may be reasonably necessary or appropriate in connection
therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, describing all or
any part of the Collateral without the signature of the Borrower, any Parent
Guarantor or any Guarantor where permitted by law. A carbon, photographic or
other reproduction of the Security Instruments or any financing statement
covering the Collateral or any part thereof shall be sufficient as a financing
statement where permitted by law.

2.19 Amendments to Section 8.14(c) of the Credit Agreement. Clause (c) of
Section 8.14 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(c) The Borrower agrees that it will not, and will not permit any Guarantor or
Parent Guarantor to, grant a Lien on any Property to secure the Permitted Second
Lien Debt without contemporaneously granting to the Administrative Agent, as
security for the Obligations, a first priority, perfected Lien (subject only to
Permitted Liens other than Liens securing Permitted Second Lien Debt) on the
same Property pursuant to Security Instruments in form and substance reasonably
satisfactory to the Administrative Agent. In connection therewith, the Borrower
shall, and shall cause each Guarantor or Parent Guarantor to execute and deliver
such other additional closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent.

2.20 Amendment to Section 8.16 of the Credit Agreement. Section 8.16 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

Section 8.16 Commodity Exchange Act Keepwell Provisions. The Borrower hereby
absolutely, unconditionally and irrevocably undertakes to provide to each Parent
Guarantor and each Restricted Subsidiary such funds or other support as may be
needed from time to time by such Parent Guarantor or Restricted Subsidiary in
order for such Parent Guarantor or Restricted Subsidiary to honor its
Obligations with respect to Swap Agreements, whether such Swap Agreements are
entered into directly by such Parent Guarantor or Restricted Subsidiary or are
guaranteed under the Parent Guaranty and

 

Page 11



--------------------------------------------------------------------------------

Pledge Agreement or the Guaranty and Pledge Agreement, as applicable (provided,
however, that the Borrower shall only be liable under this Section 8.16 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 8.16, or otherwise under this Agreement or
any Loan Document, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of the Borrower under this Section 8.16 shall remain in full force
and effect until this Agreement is terminated in accordance with its terms.
Borrower intends that this Section 8.16 constitute a “keepwell, support, or
other agreement” for the benefit of each Parent Guarantor and Restricted
Subsidiary for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

2.21 Deletion of Section 8.18 of the Credit Agreement. Section 8.18 of the
Credit Agreement is hereby deleted in its entirety.

2.22 Amendment to Section 9.02 of the Credit Agreement. Section 9.02 of the
Credit Agreement is hereby amended by (a) deleting the references to “Section
9.02(i)” and “$15,000,000” contained in clause (b) thereof and replacing each
with a reference to “Section 9.01(j)” and “$50,000,000”, respectively,
(b) deleting clauses (h) and (i) thereof in their entirety, and (c) adding new
clauses (h), (i) and (j) immediately following clause (g) thereof, which clauses
(h), (i) and (j) shall read in full as follows:

(h) Debt in respect of senior unsecured notes; provided that, (i) no Default,
Event of Default or Borrowing Base Deficiency exists at the time of the
incurrence of such Debt or would result therefrom (including after giving effect
to any automatic reduction in the Borrowing Base pursuant to Section 2.07(e)),
(ii) the Permitted Second Lien Debt has been paid in full or will be paid in
full solely with the proceeds of such incurrence, (iii) the interest rate of
such Debt is not greater than a market interest rate as of the time of its
incurrence, (iv) such Debt does not have any scheduled amortization of principal
or a maturity date prior to 180 days after the date referred to in clause (a) of
the definition of Maturity Date, (v) after giving effect to the incurrence of
such Debt, the Borrower is in pro forma compliance with Section 9.01 (calculated
in a manner reasonably acceptable to the Administrative Agent) and (vi) the
terms of such Debt (other than the interest rate thereon and the other
compensation payable to the holders thereof) are not materially more onerous,
taken as a whole, than the terms of this Agreement and the other Loan Documents.

(i) Debt which represents an extension, refinancing, or renewal of any of the
Senior Notes; provided that, (i) the principal amount of such Debt is not
increased (other than by the costs, fees, premiums and expenses and by accrued
and unpaid interest paid in connection with any such extension, refinancing or
renewal) except in compliance with the preceding clause (h) (it being
understood, for the avoidance of doubt, that any such increase in the principal
amount of such Debt shall be deemed to be incurred under the preceding clause
(h) and subject to Section 2.07(e) hereof), (ii) such extension, refinancing or
renewal does not result in a shortening of the average weighted maturity of the
Debt so extended, refinanced or renewed and such extension, refinancing or
renewal does not result in any principal amount owing in respect of Senior Notes
becoming due earlier than the date that is 180 days after the date referred to
in clause (a) of the

 

Page 12



--------------------------------------------------------------------------------

definition of Maturity Date, and (iii) if the Debt that is refinanced, renewed,
or extended was subordinated in right of payment to the Obligations, then the
terms and conditions of the refinancing, renewal, or extension Debt must include
subordination terms and conditions that are at least as favorable to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Debt.

(j) other Debt so long as (i) the aggregate principal amount of all Debt
described in this Section 9.02(j) at any one time outstanding plus (ii) the
aggregate principal amount of all Debt permitted under Section 9.02(b) at any
one time outstanding shall not exceed $50,000,000 in the aggregate.

2.23 Amendment to Section 9.03(e) of the Credit Agreement. Section 9.03(e) of
the Credit Agreement is hereby amended by deleting the reference to “Section
9.02(i)” contained therein and inserting in lieu thereof a reference to “Section
9.02(j)”.

2.24 Amendments to Section 9.04 of the Credit Agreement. Section 9.04 of the
Credit Agreement is hereby amended by (a) amending and restating clause (a)(iii)
thereof to read in its entirety as “(iii) The Borrower may pay Permitted Tax
Distributions to REA and/or REI”, (b) amending and restating clause (c) thereof
to read in its entirety as “(c) [reserved.]” and (c) amending and restating
clause (b) thereof to read in full as follows:

(b) The Borrower will not, and will not permit any Parent Guarantor or
Restricted Subsidiary to, prior to the date that is 91 days after the Maturity
Date, make or offer to make any optional or voluntary Redemption of or otherwise
optionally or voluntarily Redeem (whether in whole or in part) any principal of
any Permitted Second Lien Debt or Debt in respect of Senior Notes, except that,
so long as no Borrowing Base Deficiency or Event of Default exists or results
therefrom and subject, in the case of Permitted Second Lien Debt, to the terms
and conditions set forth in the Intercreditor Agreement, the Borrower or
applicable Parent Guarantor or Restricted Subsidiary may (i) substantially
contemporaneously with its receipt of any cash proceeds from any sale by REI of
Equity Interests in REI, voluntarily prepay or otherwise Redeem any principal of
Permitted Second Lien Debt or Debt in respect of Senior Notes in an amount equal
to the amount of the net cash proceeds received by the Borrower and/or Parent
Guarantors or Restricted Subsidiaries from such sale of Equity Interests (other
than Disqualified Capital Stock) of REI, (ii) promptly after voluntarily
electing to issue or incur any Debt permitted under Section 9.02(h) in an amount
sufficient to repay the Permitted Second Lien Debt in full, prepay or otherwise
Redeem all, but not less than all, of the Permitted Second Lien Debt,
(iii) refinance the Permitted Second Lien Debt with other Permitted Second Lien
Debt in accordance with the Intercreditor Agreement and (iv) refinance Senior
Notes in accordance with Section 9.02(i);

2.25 Amendment to Section 9.05(i) of the Credit Agreement. Section 9.05(i) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(i) [reserved.]

 

Page 13



--------------------------------------------------------------------------------

2.26 Amendment to Section 9.11 of the Credit Agreement. Section 9.11 of the
Credit Agreement is hereby amended by inserting the following sentence
immediately prior to the first sentence thereof (before giving effect to this
Sixth Amendment):

The Borrower will not permit REI to Transfer any Equity Interests in REA or
permit REA to Transfer any Equity Interests in the Borrower.

2.27 Amendment to Section 9.15(b) of the Credit Agreement. Section 9.15(b) of
the Credit Agreement is hereby amended by deleting the reference to “and/or, in
the case of any designation of any member of the Alpha Shale Group as an
Unrestricted Subsidiary, Section 9.05(i)” contained therein.

2.28 Amendment to Section 9.17 of the Credit Agreement. Section 9.17 of the
Credit Agreement is hereby amended and restated to read in full as follows:

Section 9.17 Amendments to Certain Debt Documents. The Borrower will not, and
will not permit any Parent Guarantor or Restricted Subsidiary to, enter into or
permit any supplement, modification, amendment or amendment or restatement of,
or waive any right or obligation of any Person under, (a) any Permitted Second
Lien Debt Document except as permitted by the Intercreditor Agreement, or
(b) any Permitted Subordinated Convertible Debt Documents or any Permitted NPI
Debt Documents if the effect thereof would, in either case, (i) make the terms
of any such documents materially more onerous to the Borrower, any Parent
Guarantor or any Restricted Subsidiary, (ii) increase the principal amount of
the Permitted Subordinated Convertible Debt or the Permitted NPI Debt, as
applicable, (iii) increase the interest rate applicable to the Permitted
Subordinated Convertible Debt or the Permitted NPI Debt, as applicable, or
(iv) otherwise reasonably be expected to be materially adverse to the interests
of the Borrower or the Lenders.

2.29 Amendments to Section 10.01 of the Credit Agreement.

(a) Section 10.01 of the Credit Agreement is hereby amended by deleting all
references to “Borrower or any Restricted Subsidiary” contained in clauses (c),
(e), (h), (i) and (j) and replacing all such references with “Borrower, any
Restricted Subsidiary or any Parent Guarantor”.

(b) Section 10.01(l) of the Credit Agreement is hereby amended and restated in
its entirety to read as follows:

(l) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Borrower, a Parent Guarantor or a Guarantor party thereto or, in the case of the
Intercreditor Agreement, against any other party thereto, or shall be repudiated
by any of them, or cease to create valid and perfected Liens of the priority
required thereby on the Collateral purported to be covered thereby, except to
the extent permitted by the terms of this Agreement or the Security Instruments,
or the Borrower, any Parent Guarantor or any Guarantor or any of their
Affiliates shall so state in writing.

 

Page 14



--------------------------------------------------------------------------------

2.30 Amendment to Section 10.02(a) of the Credit Agreement. Section 10.02(a) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(a) In the case of an Event of Default other than one described in
Section 10.01(h) or Section 10.01(i), at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may, and at the
request of the Majority Lenders, shall, by notice to the Borrower, take either
or both of the following actions, at the same or different times: (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Notes and the Loans then outstanding to be due and payable in
whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower, the Parent
Guarantors and the Guarantors accrued hereunder and under the Notes and the
other Loan Documents (including the payment of Cash Collateral to secure the LC
Exposure as provided in Section 2.08(j)), shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower, each Parent Guarantor and each Guarantor; and in
case of an Event of Default described in Section 10.01(h) or Section 10.01(i),
the Commitments shall automatically terminate and the Notes and the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and the other obligations of the Borrower, the Parent Guarantors, and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including the payment of Cash Collateral to secure the LC Exposure as provided
in Section 2.08(j)), shall automatically become due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower, each Parent Guarantor and each Guarantor.

2.31 Amendment to Section 10.02(c) of the Credit Agreement. Section 10.02(c) of
the Credit Agreement is hereby amended by deleting the reference to “the
Borrower or any Guarantor” contained in the last paragraph thereof and inserting
in lieu thereof a reference to “the Borrower, any Parent Guarantor or any
Guarantor”.

2.32 Amendment to Section 12.03(b) of the Credit Agreement. Section 12.03(b) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT (AND ANY SUB-AGENT THEREOF), THE
ARRANGER, THE ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE
FOREGOING PERSONS (EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND
DEFEND AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS,
DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY
OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY

 

Page 15



--------------------------------------------------------------------------------

OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR
THEREBY, (ii) THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO ANY OTHER
LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (iii) THE FAILURE OF THE BORROWER, ANY PARENT GUARANTOR OR ANY
RESTRICTED SUBSIDIARY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT, INCLUDING
THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iv) ANY INACCURACY OF ANY
REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF THE BORROWER, ANY
PARENT GUARANTOR OR ANY GUARANTOR SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH,
(v) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING
ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF
CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY
COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR ANY OTHER ASPECT OF THE LOAN
DOCUMENTS, (vi) THE OPERATIONS OF THE BUSINESS OF THE BORROWER, THE PARENT
GUARANTORS AND THE BORROWER’S SUBSIDIARIES BY SUCH PERSON, (vii) ANY ASSERTION
THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO
THE SECURITY INSTRUMENTS, (viii) ANY ENVIRONMENTAL LAW APPLICABLE TO THE
BORROWER, ANY PARENT GUARANTOR OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES OR
OPERATIONS, INCLUDING, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED
RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF
HAZARDOUS MATERIALS ON OR AT ANY OF THEIR PROPERTIES, (ix) THE BREACH OR
NON-COMPLIANCE BY THE BORROWER, ANY PARENT GUARANTOR OR ANY SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER, ANY PARENT GUARANTOR OR ANY
SUBSIDIARY, (x) THE PAST OWNERSHIP BY THE BORROWER, ANY PARENT GUARANTOR OR ANY
SUBSIDIARY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR
PROPERTIES WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT
IN PRESENT LIABILITY, (xi) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT,
DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT
OR ARRANGEMENT FOR DISPOSAL OF HAZARDOUS MATERIALS ON OR AT ANY OF THE
PROPERTIES OWNED OR OPERATED BY THE BORROWER, ANY PARENT GUARANTOR OR ANY
SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER, ANY PARENT

 

Page 16



--------------------------------------------------------------------------------

GUARANTOR OR ANY OF THE BORROWER’S SUBSIDIARIES, (xii) ANY ENVIRONMENTAL
LIABILITY RELATED IN ANY WAY TO THE BORROWER, ANY PARENT GUARANTOR OR ANY OF THE
BORROWER’S SUBSIDIARIES, OR ANY OTHER ENVIRONMENTAL, HEALTH OR SAFETY CONDITION
IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xiii) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO OR WHETHER BROUGHT
BY THE BORROWER, ANY PARENT GUARANTOR, ANY GUARANTOR OR ANY OTHER PARTY, AND
SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT
LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT
(SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.

2.33 Amendment to Section 12.19 of the Credit Agreement. Section 12.19 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

Section 12.19 USA Patriot Act Notice. Each Agent and each Lender hereby notifies
the Borrower that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower,
each Parent Guarantor and each Guarantor, which information includes the name
and address of the Borrower, each Parent Guarantor and each Guarantor and other
information that will allow it to identify the Borrower, each Parent Guarantor
and each Guarantor in accordance with the Act.

2.34 Replacement of Schedule 7.14. Schedule 7.14 to the Credit Agreement is
hereby replaced in its entirety with Schedule 7.14 attached hereto and Schedule
7.14 attached hereto shall be deemed to be attached as Schedule 7.14 to the
Credit Agreement.

2.35 Replacement of Annex I. Annex I to the Credit Agreement is hereby replaced
in its entirety with Annex I attached hereto and Annex I attached hereto shall
be deemed to be attached as Annex I to the Credit Agreement.

2.36 New Annex II. Annex II attached hereto shall be deemed to be attached as
Annex II to the Credit Agreement.

 

Page 17



--------------------------------------------------------------------------------

Section 3. Borrowing Base Increase Upon Consummation of the Alpha Shale
Acquisition. In reliance on the representations, warranties, covenants and
agreements contained in this Sixth Amendment, and subject to the satisfaction of
the conditions precedent set forth in Section 4 hereof, the Borrowing Base shall
be increased, effective as of the Sixth Amendment Effective Date, to be
$350,000,000 and shall remain at $350,000,000 until the next Scheduled
Redetermination, Interim Redetermination, or other adjustment of the Borrowing
Base pursuant to the terms of the Credit Agreement. The Borrowing Base
redetermination provided for herein shall not be deemed a Scheduled
Redetermination or an Interim Redetermination of the Borrowing Base elected by
the Borrower or the Required Lenders for purposes of Section 2.07(b) of the
Credit Agreement.

Section 4. Conditions Precedent. This Sixth Amendment will take effect on the
date on which the conditions set forth below in this Section 4 are satisfied or
waived in accordance with Section 12.02 of the Credit Agreement (the “Sixth
Amendment Effective Date”). The Administrative Agent shall notify the Borrower
and the Lenders of the Sixth Amendment Effective Date, and such notice shall be
conclusive and binding. Notwithstanding the foregoing, this Sixth Amendment
shall not become effective unless each of the foregoing conditions is satisfied
at or prior to 2:00 p.m., central standard time, on February 28, 2014 (and, in
the event such conditions are not so satisfied or waived, this Sixth Amendment
shall be deemed null and void and of no force and effect).

4.1 The Administrative Agent shall have received counterparts of this Sixth
Amendment from the Loan Parties and each of the Lenders.

4.2 The Administrative Agent shall have received duly executed counterparts of
(a) the Parent Guaranty and Pledge Agreement executed by REA and REI, (b) an
assumption agreement executed by Alpha Shale Holdings and Alpha Shale Resources
pursuant to which Alpha Shale Holdings and Alpha Shale Resources will become
parties to the Guaranty and Pledge Agreement and the Intercreditor Agreement,
(c) new mortgages duly executed by Alpha Shale Resources and (d) any amendments
requested by the Administrative Agent to any existing mortgages previously
delivered by a Loan Party under the Credit Agreement, in each case, in form and
substance satisfactory to the Administrative Agent. In connection with the
execution and delivery of the such Security Instruments, the Administrative
Agent shall be reasonably satisfied that the Liens under such Security
Instruments will, upon the recording of such Security Instruments and the
requisite UCC financing statements, as applicable, be first priority, perfected
Liens (subject only to Permitted Liens other than Liens securing Permitted
Second Lien Debt), after giving effect to the Alpha Shale Acquisition, on (i) at
least 80% of the total PV10 of the proved Oil and Gas Properties evaluated in
the most recent Reserve Report (as supplemented by any applicable Reserve Report
relating to the Oil and Gas Properties of Alpha Shale Resources), (ii) 80% of
the Unproven Utica Shale Acreage, (iii) substantially all of each Gathering
System then in operation, and (iv) all other Property purported to be pledged as
Collateral pursuant to the Security Instruments including, without limitation,
all Equity Interests in each Loan Party other than REI.

4.3 To the extent not already in possession of the Administrative Agent, the
Administrative Agent shall have received the original certificates, if any
exist, evidencing the Equity Interests of each Loan Party (other than REI),
together with an appropriate undated stock or equity interest power for each
certificate duly executed in blank by the registered owner thereof.

 

Page 18



--------------------------------------------------------------------------------

4.4 The Administrative Agent shall have received duly executed Notes payable to
each Lender requesting a Note in a principal amount equal to its Maximum Credit
Amount (as amended hereby) dated as of the date hereof.

4.5 The Administrative Agent shall have received a certificate of the Secretary,
Assistant Secretary or a Responsible Officer of the Borrower and each other Loan
Party setting forth (a) resolutions of the members, board of directors or other
appropriate governing body with respect to the authorization of the Borrower or
such other Loan Party to execute and deliver the Loan Documents to which it is a
party and to enter into the transactions contemplated hereby and in those
documents, (b) the officers of the Borrower or such other Loan Party who are
authorized to sign the Loan Documents to which such Loan Party is a party and
who will, until replaced by another officer or officers duly authorized for that
purpose, act as its representative for the purposes of signing documents and
giving notices and other communications in connection with the Credit Agreement
and the transactions contemplated hereby, (c) specimen signatures of such
authorized officers, and (d) the limited liability company agreement, the
articles or certificate of incorporation and bylaws (or comparable
organizational documents) of the Borrower and such other Loan Party, certified
as being true and complete (or, if previously delivered and certified in
connection with the Credit Agreement, a certification that such documents have
not been amended, modified, supplemented or rescinded and remain in full force
and effect). The Administrative Agent and the Lenders may conclusively rely on
each such certificate until the Administrative Agent receives notice in writing
from the Borrower to the contrary.

4.6 The Administrative Agent shall have received certificates of the appropriate
State agencies with respect to the existence, qualification and good standing of
the Borrower and each other Loan Party.

4.7 The IPO shall have been consummated in accordance with (a) the Form S-1
Registration Statement File No. 333-192894 initially filed by REI with the SEC
on December 16, 2013, as amended prior to the date hereof (the “Registration
Statement”), (b) the certificate of incorporation and other organizational
documents of REI and (c) all Governmental Requirements, and the Administrative
Agent shall have received copies of any documentation related thereto that it
has reasonably requested.

4.8 The consummation of the IPO shall have resulted in gross cash proceeds to
REI in an amount not less than $400,000,000, and REI shall have contributed,
directly or indirectly, all of such proceeds (less underwriting discounts,
offering expenses and other costs of the IPO) to the Borrower and/or shall have
used such net cash proceeds for the Borrower’s benefit to complete the Alpha
Shale Acquisition and pay the Alpha Shale Group Debt.

4.9 The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying (a) that Rice Drilling C is concurrently
consummating the Alpha Shale Acquisition and acquiring all of the Specified
Equity Interests as contemplated in the Alpha Shale Acquisition Agreement, with
no condition precedent or other provision of the Alpha Shale Acquisition
Agreement having been waived, amended, supplemented or otherwise

 

Page 19



--------------------------------------------------------------------------------

modified in any manner that is adverse to the interests of the Lenders, (b) as
to the purchase price to be paid for the Specified Equity Interests on or about
the Sixth Amendment Effective Date, after giving effect to all adjustments, if
any, as of the Sixth Amendment Effective Date contemplated by the Alpha Shale
Acquisition Agreement, (c) that attached to such certificate is a true, correct
and complete copy of all amendments, if any, to the Alpha Shale Acquisition
Agreement (or, if there have not been any amendments to the Alpha Shale
Acquisition Agreement after December 6, 2013, such certificate shall include a
statement to that effect), (d) that, after giving effect to the Alpha Shale
Acquisition, Rice Drilling C owns, directly or indirectly, 100% of the
outstanding Equity Interests of both Alpha Shale Holdings and Alpha Shale
Resources, and (e) that the IPO Related Transactions have been consummated or
are being consummated contemporaneously herewith.

4.10 After giving effect to the Alpha Shale Acquisition and any additional title
information delivered to the Administrative Agent in connection therewith, the
Administrative Agent shall have received title information satisfactory to it on
at least 80% of the total PV10 of the Proved Oil and Gas Properties evaluated in
the most recent Reserve Report, as supplemented by any applicable Reserve Report
relating to the Properties of Alpha Shale Resources (but not, for the avoidance
of doubt, with respect to the status of title on the Gathering Systems).

4.11 The Administrative Agent shall be satisfied that (a) the Alpha Shale Group
Debt and all other amounts due under the Alpha Shale Credit Agreement have been
or are being paid in full, (b) that all commitments to lend thereunder have been
terminated, and (c) all Liens securing such the Alpha Shale Credit Agreement
will be released upon such payment in full.

4.12 The Administrative Agent shall have received an opinion of Thompson &
Knight, LLP, special counsel to the Loan Parties, and local counsel in the
States of Ohio and Pennsylvania, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

4.13 The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower, the Parent Guarantors and the Guarantors evidencing
that such entities are carrying insurance in accordance with Section 7.12 of the
Credit Agreement (after giving effect to this Sixth Amendment).

4.14 The Administrative Agent and Wells Fargo Securities, LLC shall have
received all fees and other amounts due and payable on or prior to the Sixth
Amendment Effective Date including, without limitation, the upfront fees
described in Section 4.15 below.

4.15 The Administrative Agent shall have received, for the account of each of
the Lenders, upfront fees in an aggregate amount for each such Lender equal to
(a) fifty basis points (0.50%) of the amount of such Lender’s Increased
Commitment (as defined below), if any, (b) twelve and one half basis points
(0.125%) of the amount of such Lender’s Continued Alpha Shale Commitment (as
defined below), if any, and (c) seven and one half basis points (0.075%) of the
amount of such Lender’s Continued Rice Commitment (as defined below), if any. As
used in this Section 4.15 with respect to any Lender:

“Existing Rice Commitment” means such Lender’s Commitment, if any, that was in
effect immediately prior to giving effect to this Sixth Amendment;

 

Page 20



--------------------------------------------------------------------------------

“Existing Alpha Shale Commitment” means such Lender’s “Commitment”, if any,
under and as defined in the Alpha Shale Credit Agreement, as amended prior to
the Sixth Amendment Effective Date;

“New Rice Commitment” means such Lender’s Commitment that is in effect after
giving effect to this Sixth Amendment;

“Continued Rice Commitment” means the lesser of such Lender’s Existing Rice
Commitment and such Lender’s New Rice Commitment;

“Continued Alpha Shale Commitment” means, for any Lender that has an Existing
Alpha Shale Commitment, the lesser of (i) such Lender’s Existing Alpha Shale
Commitment, and (ii) the positive amount, if any, by which (A) such Lender’s New
Rice Commitment exceeds (B) such Lender’s Existing Rice Commitment; and

“Increased Commitment” means, the amount, if any, by which such Lender’s New
Rice Commitment exceeds the sum of such Lender’s Existing Rice Commitment plus
such Lender’s Existing Alpha Shale Commitment, if any.

4.16 After giving effect to this Sixth Amendment and the Alpha Shale
Acquisition, the outstanding principal amount of all Loans under the Credit
Agreement (as amended hereby) shall be $0.

4.17 The Administrative Agent shall have received duly executed counterparts of
a joinder agreement in form and substance satisfactory to the Administrative
Agent pursuant to which REI and REA shall become parties to the Intercreditor
Agreement.

Section 5. Miscellaneous.

5.1 Confirmation and Effect. The provisions of the Credit Agreement (as amended
by this Sixth Amendment) shall remain in full force and effect in accordance
with its terms following the effectiveness of this Sixth Amendment, and this
Sixth Amendment shall not constitute a waiver of any provision of the Credit
Agreement or any other Loan Document, except as expressly provided for herein.
Each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof’, “herein”, or words of like import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference to the Credit Agreement
in any other document, instrument or agreement executed and/or delivered in
connection with the Credit Agreement shall mean and be a reference to the Credit
Agreement as amended hereby.

5.2 Ratification and Affirmation of Loan Parties. Each of the Loan Parties
hereby expressly (a) acknowledges the terms of this Sixth Amendment,
(b) ratifies and affirms its obligations under the Loan Documents to which it is
a party, (c) acknowledges, renews and extends its continued liability under the
Loan Documents to which it is a party, (d) agrees that its guarantee under the
Loan Documents to which it is a party remains in full force and effect with

 

Page 21



--------------------------------------------------------------------------------

respect to the Obligations as amended hereby, (e) represents and warrants to the
Lenders and the Administrative Agent that each representation and warranty of
such Loan Party contained in the Credit Agreement and the other Loan Documents
to which it is a party is true and correct as of the date hereof and after
giving effect to the amendments set forth in Section 2 hereof (other than
representations and warranties that were made as of a specific date, in which
case such representations and warranties were true and correct when made),
(f) represents and warrants to the Lenders and the Administrative Agent that the
execution, delivery and performance by such Loan Party of this Sixth Amendment
are within such Loan Party’s corporate, limited partnership or limited liability
company powers (as applicable), have been duly authorized by all necessary
action and that this Sixth Amendment constitutes the valid and binding
obligation of such Loan Party enforceable in accordance with its terms, except
as the enforceability thereof may be limited by bankruptcy, insolvency or
similar laws affecting creditor’s rights generally, and (g) represents and
warrants to the Lenders and the Administrative Agent that, after giving effect
to this Sixth Amendment, no Event of Default exists.

5.3 Counterparts. This Sixth Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Sixth Amendment by facsimile or electronic (e.g.
pdf) transmission shall be effective as delivery of a manually executed original
counterpart hereof.

5.4 No Oral Agreement. THIS WRITTEN SIXTH AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

5.5 Governing Law. THIS SIXTH AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

5.6 Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Sixth Amendment, any other documents prepared
in connection herewith and the transactions contemplated hereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.

5.7 Severability. Any provision of this Sixth Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

5.8 Successors and Assigns. This Sixth Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

Page 22



--------------------------------------------------------------------------------

[Signature Pages Follow.]

 

Page 23



--------------------------------------------------------------------------------

The parties hereto have caused this Sixth Amendment to be duly executed as of
the day and year first above written.

 

BORROWER:     RICE DRILLING B LLC, a Delaware limited liability company     By:
 

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Vice President and Chief Financial
Officer

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

RICE DRILLING B LLC



--------------------------------------------------------------------------------

GUARANTORS:     RICE DRILLING C LLC, a Pennsylvania limited liability company  
  By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Vice President and Chief Financial
Officer     RICE DRILLING D LLC, a Delaware limited liability company     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Vice President and Chief Financial
Officer     RICE POSEIDON MIDSTREAM LLC, a Delaware limited liability company  
  By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Vice President and Chief Financial
Officer     RICE OLYMPUS MIDSTREAM LLC, a Delaware limited liability company    
By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Vice President and Chief Financial
Officer

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

RICE DRILLING B LLC



--------------------------------------------------------------------------------

ALPHA SHALE HOLDINGS, LLC, a Delaware limited liability company By:  

/s/ Grayson T. Lisenby

Name:   Grayson T. Lisenby Title:   Vice President and Chief Financial Officer
ALPHA SHALE RESOURCES, LP, a Delaware limited partnership By:   Alpha Shale
Holdings, LLC, its general partner   By:  

/s/ Grayson T. Lisenby

Name:   Grayson T. Lisenby Title:   Vice President and Chief Financial Officer

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

RICE DRILLING B LLC



--------------------------------------------------------------------------------

PARENT GUARANTORS:     RICE ENERGY INC., a Delaware corporation     By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Vice President and Chief Financial
Officer     RICE ENERGY APPALACHIA, LLC, a Delaware limited liability company  
  By:  

/s/ Grayson T. Lisenby

    Name:   Grayson T. Lisenby     Title:   Vice President and Chief Financial
Officer

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

RICE DRILLING B LLC



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Administrative Agent, a Lender and as Issuing Bank
By:  

/s/ Matthew W. Coleman

Name:   Matthew W. Coleman Title:   Vice President

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

RICE DRILLING B LLC



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender By:  

/s/ Vanessa A. Kurbatskiy

Name:   Vanessa A. Kurbatskiy Title:   Vice President

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

RICE DRILLING B LLC



--------------------------------------------------------------------------------

BMO HARRIS FINANCING, INC., as a Lender By:  

/s/ Gumaro Tijerina

Name:   Gumaro Tijerina Title:   Managing Director

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

RICE DRILLING B LLC



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender By:  

/s/ Phil Ballard

Name:   Phil Ballard Title:   Vice President

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

RICE DRILLING B LLC



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By:  

/s/ Jeff Treadway

Name:   Jeff Treadway Title:   Vice President

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

RICE DRILLING B LLC



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Justin Crawford

Name:   Justin Crawford Title:   Director

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

RICE DRILLING B LLC



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Authorized Signatory

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

RICE DRILLING B LLC



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By:  

/s/ Mark Lumpkin, Jr.

Name:   Mark Lumpkin, Jr. Title:   Authorized Signatory

 

SIGNATURE PAGE TO SIXTH AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

RICE DRILLING B LLC



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

   Applicable Percentage     Maximum Credit Amount  

Wells Fargo Bank, N.A.

     25.00 %    $ 375,000,000.00   

Barclays Bank PLC

     15.00 %    $ 225,000,000.00   

BMO Harris Financing, Inc.

     15.00 %    $ 225,000,000.00   

Citibank, N.A.

     10.00 %    $ 150,000,000.00   

Comerica Bank

     10.00 %    $ 150,000,000.00   

Fifth Third Bank

     10.00 %    $ 150,000,000.00   

Royal Bank of Canada

     10.00 %    $ 150,000,000.00   

Goldman Sachs Bank USA

     5.00 %    $ 75,000,000.00      

 

 

   

 

 

 

TOTAL

     100.00 %    $ 1,500,000,000.00      

 

 

   

 

 

 

 

ANNEX I



--------------------------------------------------------------------------------

ANNEX II

EXISTING ALPHA SHALE LETTERS OF CREDIT

The Existing Alpha Shale Letters of Credit are the following standby letters of
credit that have been issued by Wells Fargo Bank, N.A. at the application of
Alpha Shale Resources:

 

LC #

   Issue Date    Maturity
Date    Amount      Beneficiary

IS0063039U

   8/12/2013    8/9/2014    $ 3,203,951.00       Columbia Gas
Transmission, LLC

IS0063041U

   8/12/2013    8/9/2014    $ 1,254,435.00       Columbia Gas
Transmission, LLC

IS0084685U

   9/17/2013    9/10/2014    $ 377,880.00       Columbia Gas
Transmission, LLC

IS0087965U

   9/19/2013    9/10/2014    $ 5,541,593.00       Columbia Gas
Transmission, LLC

 

ANNEX II



--------------------------------------------------------------------------------

SCHEDULE 7.14

SUBSIDIARIES

 

Restricted Subsidiaries

  

Ownership of

Restricted

Subsidiary

  

Jurisdiction of

Organization

  

Organizational

Identification

Number

  

Principal Place of

Business and
Chief Executive
Office

Rice Drilling C LLC    100% by Rice Drilling B LLC    Pennsylvania    3906088   

171 Hillpointe

Drive, Suite 301

Canonsburg PA 15317

Rice Drilling D LLC    100% by Rice Drilling B LLC    Delaware    5060349   

171 Hillpointe

Drive, Suite 301

Canonsburg PA

15317

Rice Poseidon Midstream LLC    100% by Rice Drilling B LLC    Delaware   
5334098   

171 Hillpointe

Drive, Suite 301

Canonsburg PA

15317

Rice Olympus Midstream LLC    100% by Rice Drilling B LLC    Delaware    5334101
  

171 Hillpointe Drive, Suite 301

Canonsburg PA 15317

Alpha Shale Holdings, LLC    100% membership interests owned by Rice Drilling C
LLC    Delaware    4761770   

171 Hillpointe Drive, Suite 301

Canonsburg PA 15317

Alpha Shale Resources, LP   

99.9% limited partnership interest owned by Rice Drilling C LLC

 

0.1% general partnership interest owned by Alpha Shale Holdings, LLC

   Delaware    4761777   

171 Hillpointe Drive, Suite 301

Canonsburg PA 15317

The above ownership interests in Alpha Shale Holdings, LLC and Alpha Shale
Resources, LP are presented after giving effect to the Alpha Shale Acquisition.

 

Unrestricted Subsidiaries

  

Ownership of Unrestricted

Subsidiary

  

Jurisdiction of

Organization

Blue Tiger Oilfield Services LLC    100% membership interests owned by Rice
Drilling B LLC    Delaware RDB Real Estate Holding LLC*    100% membership
interests owned by Rice Drilling B LLC    Pennsylvania

 

* entity to be dissolved

 

SCHEDULE 7.14



--------------------------------------------------------------------------------

Other Equity Interests owned by the Borrower and Guarantors as of the Sixth
Amendment Effective Date

 

Entity

  

Ownership of Entity

  

Jurisdiction of

Organization

Countrywide Energy Services LLC    50% membership interests owned by Rice
Drilling B LLC    Pennsylvania

The only subsidiary directly owned by REI is REA, and REI owns 100% of the
membership interests in REA.

The only subsidiary that is directly owned by REA is the Borrower, and REA owns
100% of the membership interests in the Borrower.

 

SCHEDULE 7.14